 



         

Exhibit 10.2

Portions of this document have been omitted and separately filed with the
Securities and Exchange Commission with a request for confidential treatment.
The location of these omissions is marked by [                    ].
Confidential treatment requested by WQN, Inc.



 

 

 



 

SEAVIEW MEZZANINE FUND LP

AGREEMENT OF LIMITED PARTNERSHIP



 

Dated as of December 8, 2004



 

 



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

SEAVIEW MEZZANINE FUND LP

Table of Contents

                  Article I General Provisions     1  
 
               
 
  Section 1.01.   Definitions     1  
 
  Section 1.02.   Name     5  
 
  Section 1.03.   Principal Office; Registered Office; and Qualification     5  
 
  Section 1.04.   Commencement and Duration     6  
 
  Section 1.05.   Admission of Partners     6  
 
  Section 1.06.   Representations of Partners     6  
 
  Section 1.07.   Notices With Respect to Representations of Private Limited
Partners     8  
 
  Section 1.08.   Liability of Partners     9  
 
                Article II Purpose and Powers     9  
 
               
 
  Section 2.01.   Purpose and Powers     9  
 
  Section 2.02.   Venture Capital Operating Company     10  
 
                Article III Management     10  
 
               
 
  Section 3.01.   Authority of General Partner     10  
 
  Section 3.02.   Authority of the Private Limited Partners     11  
 
  Section 3.03.   The Investment Adviser/Manager     11  
 
  Section 3.04.   Restrictions on Other Activities of the General Partner and
its Affiliates     11  
 
  Section 3.05.   Management Compensation     12  
 
  Section 3.06.   Partnership Expenses     12  
 
  Section 3.07.   Valuation of Assets     14  
 
  Section 3.08.   Standard of Care     14  
 
  Section 3.09.   Indemnification     15  
 
  Section 3.10.   Advisory Board     17  
 
                Article IV Small Business Investment Company Matters     17  
 
               
 
  Section 4.01.   SBIC Act     17  
 
  Section 4.02.   Consent or Approval of, and Notice to, SBA     17  
 
  Section 4.03.   Provisions Required by the SBIC Act for Issuers of Debentures
    18  
 
  Section 4.04.   Effective Date of Incorporated SBIC Act Provisions     18  
 
  Section 4.05.   SBA as Third Party Beneficiary     18  
 
  Section 4.06.   Interest of the General Partner After Withdrawal     18  
 
                Article V Partners’ Capital Contributions     19  
 
               
 
  Section 5.01.   Capital Commitments     19  
 
  Section 5.02.   Capital Contributions by Private Limited Partners     19  
 
  Section 5.03.   Capital Contributions by the General Partner     19  
 
  Section 5.04.   Additional Private Limited Partners and Increased Commitments
    20  

i



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

                 
 
  Section 5.05.   Conditions to the Commitments of the General Partner and the
Private Limited Partners     20  
 
  Section 5.06.   Termination of the Obligation to Contribute Capital     21  
 
  Section 5.07.   Notice and Opinion of Counsel     21  
 
  Section 5.08.   Cure, Termination of Capital Contributions and Withdrawal    
21  
 
  Section 5.09.   Failure to Make Required Capital Contributions     22  
 
  Section 5.10.   Notice and Consent of SBA with respect to Capital Contribution
Defaults     22  
 
  Section 5.11.   Partnership’s Remedies upon Contribution Defaults     23  
 
                Article VI Adjustment of Capital Accounts     26  
 
               
 
  Section 6.01.   Establishment of Capital Accounts     26  
 
  Section 6.02.   Time of Adjustment of Capital Accounts     26  
 
  Section 6.03.   Adjustments to Capital Accounts     26  
 
  Section 6.04.   Tax Matters     28  
 
                Article VII Distributions     29  
 
               
 
  Section 7.01.   Distributions to Partners     29  
 
  Section 7.02.   Distributions of Non-cash Assets in Kind     29  
 
  Section 7.03.   Distributions for Payment of Tax     29  
 
  Section 7.04.   Distributions Violative of the Act Prohibited     30  
 
                Article VIII Dissolution, Liquidation, Winding Up and Withdrawal
    30  
 
               
 
  Section 8.01.   Dissolution     30  
 
  Section 8.02.   Winding Up     31  
 
  Section 8.03.   Withdrawal of the General Partner     31  
 
  Section 8.04.   Continuation of the Partnership After the Withdrawal of the
General Partner     32  
 
  Section 8.05.   Withdrawals of Capital     32  
 
  Section 8.06.   Withdrawal by ERISA Regulated Pension Plans     32  
 
  Section 8.07.   Withdrawal by Government Plans Complying with State and Local
Law     32  
 
  Section 8.08.   Withdrawal by Government Plans Complying with ERISA     33  
 
  Section 8.09.   Withdrawal by Tax Exempt Private Limited Partners     33  
 
  Section 8.10.   Withdrawal by Registered Investment Companies     33  
 
  Section 8.11.   Distributions on Withdrawal     33  
 
                Article IX Accounts, Reports and Auditors     34  
 
               
 
  Section 9.01.   Books of Account     34  
 
  Section 9.02.   Audit and Report     34  
 
  Section 9.03.   Fiscal Year     35  
 
                Article X Miscellaneous     35  
 
               
 
  Section 10.01.   Assignability     35  
 
  Section 10.02.   Binding Agreement     36  
 
  Section 10.03.   Gender     37  

ii



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

                 
 
  Section 10.04.   Notices     37  
 
  Section 10.05.   Consents and Approvals     37  
 
  Section 10.06.   Counterparts     37  
 
  Section 10.07.   Amendments     38  
 
  Section 10.08.   Power of Attorney     38  
 
  Section 10.09.   Applicable Law     39  
 
  Section 10.10.   Severability     39  
 
  Section 10.11.   Confidentiality     39  
 
  Section 10.12.   Entire Agreement     40  
 
                    Schedule A – Partners and Commitments             Exhibit I
– Valuation Guidelines        

iii



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

SEAVIEW MEZZANINE FUND LP

     AGREEMENT OF LIMITED PARTNERSHIP, dated and effective as of December 8,
2004, among SeaView GP, LLC, a Delaware limited liability company (in its
capacity as a general partner of the Partnership) and the Private Limited
Partners named in Schedule A attached to this Agreement, as amended from time to
time. The parties, in consideration of their mutual agreements stated in this
Agreement, agree to become partners and to form a limited partnership under the
Act. The purpose of the Partnership is to operate as a small business investment
company under the SBIC Act, licensed by SBA for the period and upon the terms
and conditions stated in this Agreement. The parties further agree as follows:

ARTICLE I
GENERAL PROVISIONS

Section 1.01. Definitions.

     For the purposes of this Agreement, the following terms have the following
meanings:

     (a) “Act” means the Delaware Limited Partnership Act, as may be amended
from time to time and as set forth in Del. Code. Ann. tit. 6, chapter 17 (or any
successor to such statute).

     (b) “Additional Private Limited Partners” has the meaning stated in
Section 5.04.

     (c) “Advisory Board” has the meaning stated in Section 3.11.

     (d) “Affiliate” has the meaning stated in the SBIC Act.

     (e) “Agreement” means this agreement of limited partnership, as amended
from time to time. References to this Agreement will be deemed to include all
provisions incorporated in this Agreement by reference.

     (f) “Assets” means common and preferred stock (including warrants, rights
and other options relating to such stock), notes, bonds, debentures, trust
receipts and other obligations, instruments or evidences of indebtedness, and
other properties or interests commonly regarded as securities, and in addition,
interests in real property, whether improved or unimproved, and interests in
personal property of all kinds (tangible or intangible), chooses in action, and
cash, bank deposits and so-called “money market instruments”.

     (g) “Assets Under Management” means, as of any specified date, the value of
all Assets owned by the Partnership (the value to be determined as provided in
this Agreement), including contributions requested and due from Partners and
uncalled amounts of Commitments that are included in the Partnership’s
Regulatory Capital (as such term is used in the SBIC Act), less the amount of
any liabilities of the Partnership, determined in accordance with generally
accepted accounting principles, consistently applied.

     (h) “Associate” has the meaning stated in the SBIC Act.

1



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (i) “Capital Account” means the account of each Partner that reflects its
interest in the Partnership determined in accordance with Section 6.03.

     (j) “Certificate of Limited Partnership” means the certificate of limited
partnership with respect to the Partnership filed for record in the office of
the Secretary of State of the State of Delaware.

     (k) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder and interpretations thereof promulgated by the Internal
Revenue Service, as in effect from time to time.

     (l) “Combined Capital” has the meaning stated in the SBIC Act.

     (m) “Commitments” means the capital contributions to the Partnership that
the Partners have made or are obligated to make to the Partnership. The amounts
and terms of the Commitments of the General Partner and the Private Limited
Partners will be as stated in this Agreement.

     (n) “Commitment Period” means the period commencing on the date on which
the Private Limited Partners first make initial contributions to the
Partnership, and ending on the fifth anniversary of such date.

     (o) “Control Person” has the meaning stated in the SBIC Act.

     (p) “Cumulative Capital Contribution” means the cumulative contributions to
the capital of the Partnership from time to time made by a Private Limited
Partner (in no event, exceeding such Private Limited Partner’s Commitment).

     (q) “Debentures” has the meaning stated in the SBIC Act.

     (r) “Designated Party” means any of the General Partner, any Investment
Adviser/ Manager, and any partner, member, manager, stockholder, director,
officer, employee or Affiliate of the General Partner and any Investment
Adviser/ Manager.

     (s) “Distributable Security” has the meaning stated in the SBIC Act.

     (t) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder and interpretations thereof promulgated
by the Department of Labor, as in effect from time to time.

     (u) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the regulations thereunder and interpretations thereof promulgated by the
Securities and Exchange Commission, as in effect from time to time.

     (v) “Final Admission Date” shall have the meaning set forth in
Section 5.04.

     (w) “Fiscal Year” has the meaning stated in Section 9.03.

2



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (x) “General Partner” means the general partner or general partners of the
Partnership, as set forth in this Agreement, which initially shall be SeaView
GP, LLC.

     (y) “Indemnifiable Costs” means all costs, expenses, damages, claims,
liabilities, fines and judgments (including the reasonable cost of the defense,
and any sums which may be paid with the consent of the Partnership in
settlement), incurred in connection with or arising from a claim, action, suit,
proceeding or investigation, by or before any court or administrative or
legislative body or authority.

     (z) “Initial Closing” shall mean the closing which shall take place, or
which has taken place, on December 8, 2004.

     (aa) “Investment Advisers Act” means the Investment Advisers Act of 1940,
as amended, and the regulations thereunder and interpretations thereof
promulgated by the Securities and Exchange Commission, as in effect from time to
time.

     (bb) “Investment Adviser/Manager” has the meaning stated in the SBIC Act.

     (cc) “Investment Company Act” means the Investment Company Act of 1940, as
amended, and the regulations thereunder and interpretations thereof promulgated
by the Securities and Exchange Commission, as in effect from time to time.

     (dd) “Leverage” has the meaning stated in the SBIC Act.

     (ee) “Leverageable Capital” has the meaning stated in the SBIC Act.

     (ff) “Net Losses” means, with respect to any fiscal period, the excess, if
any, of:

     (i) all expenses and losses incurred during the fiscal period by the
Partnership from all sources over

     (ii) the aggregate revenue, income and gains realized during the fiscal
period by the Partnership from all sources.

     For purposes of determining Net Losses:

     (A) items will be taken into account to the extent that (1) they are
includable as items of income, credit, loss or deduction for Federal income tax
purposes (including items described in Section 705(a)(2)(B) of the Code, or
treated as so described in Treasury Regulation § 1.704-1(b)(2)(iv)(i)) or,
(2) in the case of items of income, they constitute income that is exempt from
Federal income tax; and

     (B) if any Non-cash Asset is distributed in kind, it will be deemed sold at
the value established at the most recent valuation of the Non-cash Asset under
this Agreement (or such other valuation date as is required under the SBIC Act)
and any unrealized appreciation or depreciation with respect to the Non-cash
Asset will be deemed realized and included in the determination of Net Losses.

3



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (gg) “Net Profits” means, with respect to any fiscal period, the excess, if
any, of:

     (i) the aggregate revenue, income and gains realized during the fiscal
period by the Partnership from all sources over

     (ii) all expenses and losses incurred during the fiscal period by the
Partnership from all sources.

     For purposes of determining Net Profits:

     (A) items will be taken into account to the extent that (1) they are
includable as items of income, credit, loss or deduction for Federal income tax
purposes (including items described in Section 705(a)(2)(B) of the Code, or
treated as so described in Treasury Regulation § 1.704-1(b)(2)(iv)(i)) or,
(2) in the case of items of income, constitute income that is exempt from
Federal income tax; and

     (B) if any Non-cash Asset is distributed in kind, it will be deemed sold at
the value established at the most recent valuation of the Non-cash Asset under
this Agreement (or such other valuation date as is required under the SBIC Act)
and any unrealized appreciation or depreciation with respect to the Non-cash
Asset will be deemed realized and included in the determination of Net Profits.

     (hh) “Non-cash Asset” means any Asset of the Partnership other than cash.

     (ii) “Optionor” has the meaning set forth in Section 5.11(b)(ii).

     (jj) “Optionees” has the meaning set forth Section 5.11(b)(ii).

     (kk) “Optioned Partnership Interest” has the meaning set forth in
Section 5.11(b)(ii).

     (ll) “Option Price” has the meaning set forth in Section 5.11(b)(ii)(A).

     (mm) “Outstanding Leverage” means the total amount of outstanding
securities (including, but not limited to, Debentures) issued by the
Partnership, which qualify as Leverage and have not been redeemed or repaid as
provided in the SBIC Act.

     (nn) “Partners” means the General Partner and the Private Limited Partners.

     (oo) “Partnership” means the limited partnership established by this
Agreement.

     (pp) “                     percent (___%) in interest of the Private
Limited Partners” means Private Limited Partners whose Capital Accounts
represent such percentage of the Capital Accounts of all Private Limited
Partners as of the time of determination.

     (qq) “Priority Return” has the meaning set forth in
Section 6.03(a)(iii)(B).

     (rr) “Private Limited Partners” means any limited partners of the
Partnership.

     (ss) “Regulatory Capital” has the meaning stated in the SBIC Act.

4



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (tt) “Remaining Portion” has the meaning set forth in
Section 5.11(b)(ii)(B).

     (uu) “SBA” means the United States Small Business Administration.

     (vv) “SBA Agreements” has the meaning stated in Section 10.12.

     (ww) “SBIC” means a small business investment company licensed under the
SBIC Act.

     (xx) “SBIC Act” means the Small Business Investment Act of 1958, as
amended, and the rules and regulations thereunder and interpretations thereof
promulgated by SBA, as in effect from time to time.

     (yy) “SEC” means the Securities and Exchange Commission.

     (zz) “Securities Act” means the Securities Act of 1933, as amended, and the
regulations thereunder and interpretations thereof promulgated by the SEC, as in
effect from time to time.

     (aaa) “Special Private Limited Partner” has the meaning stated in
Section 4.06 and Section 8.03(c).

Section 1.02. Name.

     (a) The name of the Partnership will be “SeaView Mezzanine Fund LP.”

     (b) Subject to the prior approval of SBA, the General Partner has the power
at any time to:

     (i) change the name of the Partnership; and

     (ii) qualify the Partnership to do business under any name when the
Partnership’s name is unavailable for use, or may not be used, in a particular
jurisdiction.

     (c) The General Partner will give prompt notice of any action taken under
this Section to each Partner and SBA.

Section 1.03. Principal Office; Registered Office; and Qualification.

     (a) The principal office of the Partnership will be at 30 Kennedy Plaza,
Suite 400, Providence, Rhode Island 02903, or such other place as may from time
to time be designated by the General Partner, subject to the approval of SBA.

     (b) The registered office of the Partnership in the State of Delaware will
be located at c/o United Corporate Services, Inc., 15 East North Street, in the
city of Dover, County of Kent, State of Delaware 19901. The name of the initial
registered agent for the Partnership will be United Corporate Services, Inc. The
General Partner may from time to time change the registered agent and registered
office of the Partnership.

     (c) The General Partner will qualify the Partnership to do business in each
jurisdiction where the activities of the Partnership make such qualification
necessary.

5



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (d) The General Partner will give prompt notice of any action taken under
this Section to each Partner and SBA.

Section 1.04. Commencement and Duration.

     (a) The Partnership will commence upon the filing for record of the
Certificate of Limited Partnership in the office of the Secretary of State of
the State of Delaware.

     (b) The Partnership will be dissolved and wound up at the time and in the
manner provided for in Section 8.01 hereof.

Section 1.05. Admission of Partners.

     (a) No person may be admitted as a General Partner or a Private Limited
Partner without subscribing and delivering to the Partnership a counterpart of
this Agreement, or other written instrument, which sets forth:

     (i) the name and address of the Partner,

     (ii) the Commitment of the Partner, and

     (iii) the agreement of the Partner to be bound by the terms of this
Agreement.

     (b) Without the prior approval of SBA, no person may be admitted as:

     (i) a General Partner, or

     (ii) a Private Limited Partner with an ownership interest of ten percent
(10%) or more of the Partnership’s capital.

     (c) The General Partner will compile, and amend from time to time as
necessary, Schedule A attached to this Agreement, which will list:

     (i) the name and address of the General and each Private Limited Partner,
and

     (ii) the Commitment of the General Partner and each Private Limited Partner
to the Partnership.

     (d) The addition to the Partnership at any time of one or more Partners
will not be a cause for dissolution of the Partnership, and all the Partners
will continue to be subject to the provisions of this Agreement in all respects.

Section 1.06. Representations of Partners.

     (a) This Agreement is made with the General Partner in reliance upon the
General Partner’s representation to the Partnership and SBA, that:

6



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (i) it is duly organized, validly existing and in good standing under the
laws of the State of Delaware, and is qualified to do business under the laws of
each state where such qualification is required to carry on the business of the
Partnership;

     (ii) it has full power and authority to execute and deliver this Agreement
and to act as General Partner under this Agreement;

     (iii) this Agreement has been authorized by all necessary actions by it,
has been duly executed and delivered by it, and is a legal, valid and binding
obligation of it, enforceable according to its terms; and

     (iv) the execution and delivery of this Agreement and the performance of
its obligations under this Agreement will not conflict with, or result in any
violation of, or default under, any provision of any governing instrument
applicable to it, or any agreement or other instrument to which it is a party or
by which it or any of its properties is bound, or any provision of law, statute,
rule or regulation, or any ruling, writ, order, injunction or decree of any
court, administrative agency or governmental body applicable to it.

     (b) This Agreement is made with each Private Limited Partner in reliance
upon each Private Limited Partner’s representation to the General Partner, the
Partnership and SBA, that:

     (i) it has full power and authority to execute and deliver this Agreement
and to act as a Private Limited Partner under this Agreement; this Agreement has
been authorized by all necessary actions by it; this Agreement has been duly
executed and delivered by it; and this Agreement is a legal, valid and binding
obligation of it, enforceable against it according to its terms;

     (ii) the execution and delivery of this Agreement and the performance of
its obligations under this Agreement do not require the consent of any third
party not previously obtained, and will not conflict with, or result in any
violation of, or default under, any provision of any governing instrument
applicable to it, or any agreement or other instrument to which it is a party or
by which it or any of its properties is bound, or any provision of law, statute,
rule or regulation, or any ruling, writ, order, injunction or decree of any
court, administrative agency or governmental body applicable to it;

     (iii) if the Private Limited Partner is a bank (as the term is used in the
SBIC Act, at 15 U.S.C. § 682(b)), the total amount of such Private Limited
Partner’s investments in SBICs, including such Private Limited Partner’s
interest in the Partnership, does not exceed five percent (5%) of such Private
Limited Partner’s capital and surplus;

     (iv) unless otherwise disclosed to the Partnership in writing, the Private
Limited Partner is a citizen or resident of the United States, an entity
organized under the laws of the United States or a state within the United
States or an entity engaged in a trade or business within the United States;

     (v) unless otherwise disclosed to the Partnership in writing, the Private
Limited Partner is not subject to Title I of ERISA;

7



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (vi) it is investing in the Partnership for its own account for investment,
not for the interest of any other person, not for resale of any such equity
interest in the Partnership to any other person and not with a view to or in
connection with a sale or distribution, as such term is defined in the
Securities Act;

     (vii) it is an “accredited investor” (as such term is defined in
Regulation D under the Securities Act), is knowledgeable and experienced in
businesses of the sort conducted by the Partnership, and acknowledges that it
has had the opportunity to make inquiry of the General Partner and the
Investment Adviser concerning the business, investment strategies, prospects,
and financial condition of the Partnership and has received answers to its
inquiries that it considers fully responsive and satisfactory. Further, it has
not relied on the SBA’s review of the Partnership, the General Partner or the
Investment Adviser/Manager in deciding whether to invest;

     (viii) it understands that the equity interests in the Partnership have not
been registered under the Securities Act and are being sold and transferred to
it in a transaction exempt from such registration requirements; that there is no
public market for such equity interests; and that such Private Limited Partner
may be required to hold such equity interests indefinitely;

     (ix) its overall commitment to investments which are not readily marketable
is not disproportionate to its net worth and the investment in equity interests
of the Partnership will not cause such overall commitment to become excessive;
and

     (x) it understands that an investment in the Partnership involves
significant risks, and it has carefully reviewed and is aware of all of the risk
factors related to such investment.

     (c) Each Partner who has disclosed to the Partnership in writing that it is
not a person described in Section 1.06(b)(iv), agrees to provide the Partnership
with any information or documentation necessary to permit the Partnership to
fulfill any tax withholding or other obligation relating to the Partner,
including but not limited to any documentation necessary to establish the
Partner’s eligibility for benefits under any applicable tax treaty.

Section 1.07. Notices With Respect to Representations of Private Limited
Partners.

     (a) If any representation made by a Private Limited Partner in
Section 1.06(b)(i), (ii) or (iii) ceases to be true, then the Private Limited
Partner will promptly provide the Partnership with a correct separate written
representation covering the same matters as each such Section.

     (b) The Partnership will give SBA prompt notice of any corrected
representation received from any Private Limited Partner under Section 1.07(a).

Section 1.08. Liability of Partners.

     (a) Losses, liabilities and expenses incurred by the Partnership during any
fiscal year will be allocated among the Partners in accordance with the
procedures for allocating Net Losses as provided in Section 6.03.

8



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (b) The General Partner has the liability for the liabilities of the
Partnership provided for in the Act and the SBIC Act. The General Partner will
not:

     (i) be obligated to restore by way of capital contribution or otherwise any
deficits in the respective Capital Accounts of the Private Limited Partners
should such deficits occur, or

     (ii) have any greater obligation with respect to any Outstanding Leverage
than is required by the SBIC Act or by SBA.

     (c) Except as otherwise provided under the Act and the SBIC Act, no Private
Limited Partner will be liable for any loss, liability or expense whatsoever of
the Partnership. Notwithstanding the preceding sentence, a Private Limited
Partner will remain liable for any portion of such Private Limited Partner’s
Commitment not paid to the Partnership only through the Commitment Period.

     (d) If a Private Limited Partner is required to return to the Partnership,
for the benefit of creditors of the Partnership, amounts previously distributed
to the Private Limited Partner, the obligation of the Private Limited Partner to
return any such amount to the Partnership will be the obligation of the Private
Limited Partner and not the obligation of the General Partner. No Private
Limited Partner will be liable under this Agreement for the obligations under
this Agreement of any other Partner.

     (e) Nothing in this Agreement limits any liability of any Partner under any
agreement between the Partner and SBA.

ARTICLE II
PURPOSE AND POWERS

Section 2.01. Purpose and Powers.

     (a) The Partnership is organized solely for the purpose of operating as a
small business investment company under the SBIC Act and conducting the
activities described under Title III of the SBIC Act. The Partnership has the
powers and responsibilities, and is subject to the limitations, provided in the
SBIC Act. The operations of the Partnership and the actions taken by the
Partnership and the Partners will be conducted and taken in compliance with the
SBIC Act.

     (b) Subject to Section 2.01(a), the Partnership may make, manage, own and
supervise investments of every kind and character in conducting its business as
a small business investment company.

     (c) Subject to the provisions of the SBIC Act, the Partnership shall have
all powers necessary, suitable or convenient for the accomplishment of the
purposes set forth in Section 2.01(a) and Section 2.01(b), alone or with others,
as principal or agent, including without limitation the following:

     (i) to engage in any lawful act or activity for which limited partnerships
may be organized under the Act.

9



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Section 2.01. Venture Capital Operating Company.

     At any time that a Private Limited Partner is subject to Title I of ERISA
and 25% or more in interest of all Private Limited Partners (as measured by
their aggregate Capital Accounts) are “benefit plan investors” (within the
meaning of Department of Labor Regulation Section 2510.3101(f)(2), 51 Fed. Reg.
41,282 (November 13, 1986) or any amendment or successor regulation), the
Partnership will use its best efforts to ensure that the Partnership qualifies
as a “venture capital operating company” (within the meaning of Department of
Labor Regulation § 2510.3101(d), 51 Fed. Reg. 41,281 (November 13, 1986) or any
amendment or successor regulation).

ARTICLE III
MANAGEMENT

Section 3.01. Authority of General Partner.

     (a) The management and operation of the Partnership and the formulation of
investment policy is vested exclusively in the General Partner.

     (b) The acts of the General Partner in carrying on the business of the
Partnership will bind the Partnership.

     (c) In the case of any General Partner other than a natural person, at any
time that the Partnership is licensed as an SBIC, the General Partner will not
allow any person to serve as a general partner, director, officer or manager of
the General Partner, unless such person has been approved by SBA.

     (d) So long as the General Partner remains the general partner of the
Partnership:

     (i) it will comply with the requirements of the SBIC Act, including,
without limitation, 13 C.F.R. § 107.160(a) and (b), as in effect from time to
time; and

     (ii) in the case of any General Partner other than a natural person, except
as set forth in Section 3.01(d)(iii), it will devote all of its activities to
the conduct of the business of the Partnership and will not engage actively in
any other business, unless its engagement is related to and in furtherance of
the affairs of the Partnership.

     (iii) The General Partner may, however:

     (A) act as the general partner or Investment Adviser/Manager for one or
more other SBICs, and

     (B) receive, hold, manage and sell Assets received by it from the
Partnership (or other SBIC for which it acts as general partner or Investment
Adviser/Manager), or through the exercise or exchange of Assets received by it
from the Partnership (or other SBIC for which it acts as general partner or
Investment Adviser/Manager).

10



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Section 3.02. Authority of the Private Limited Partners.

     The Private Limited Partners will take no part in the control of the
business of the Partnership, and the Private Limited Partners will not have any
authority to act for or on behalf of the Partnership, except as is specifically
permitted by this Agreement.

Section 3.03 The Investment Adviser/Manager.

     (a) Subject to the SBIC Act, the General Partner may delegate any part of
its authority to an Investment Adviser/Manager.

     (b) Any agreement delegating any part of the authority of the General
Partner to an Investment Adviser/Manager will:

     (i) be in writing, executed by the General Partner, the Partnership and the
Investment Adviser/Manager,

     (ii) specify the authority so delegated, and

     (iii) expressly require that such delegated authority will be exercised by
the Investment Adviser/Manager in conformity with the terms and conditions of
such agreement, this Agreement and the SBIC Act.

     (c) Each agreement with an Investment Adviser/Manager under Section 3.03(a)
will be binding in accordance with its terms upon the General Partner and any
succeeding General Partner.

     (d) Each agreement with an Investment Adviser/Manager, and any material
amendment to any such agreement, is subject to the prior approval of SBA.

     (e) The initial Investment Advisor/Manager shall be SeaView Mezzanine
Capital Advisers, LLC.

Section 3.04. Restrictions on Other Activities of the General Partner and its
Affiliates.

     (a) Except as provided in the SBIC Act and as otherwise specifically
provided in this Agreement, no provision of this Agreement will be construed to
preclude any (i) Partner, (ii) Investment Adviser/Manager, or (iii) Affiliate,
general partner, member, manager or stockholder of any Partner or Investment
Adviser/Manager, from engaging in any activity whatsoever or from receiving
compensation therefore or profit from any such activity. Such activities may
include, without limitation, (A) receiving compensation from issuers of
securities for investment banking services, (B) managing investments,
(C) participating in investments, brokerage or consulting arrangements or
(D) acting as an adviser to or participant in any corporation, partnership,
limited liability company, trust or other business person..

Section 3.05. Management Compensation.

     (a) During the five-year period commencing on the Initial Closing,
Management Compensation with respect to each year during such period shall be
[                    ] of the sum of (i)

11



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

the Partnership’s Regulatory Capital, (ii) any previous permitted distributions
under Section 7 hereof, and (iii) an assumed two tiers of Outstanding Leverage
on the amounts described in clauses (i) and (ii).

     (b) During the subsequent period following the five-year period described
in subsection (a) above, Management Compensation with respect to each year
during such subsequent period shall be [                    ] of the
Partnership’s Combined Capital as of the start of business on the first day of
each such year.

     (c) The Management Compensation shall not be modified in any respect except
(i) upon the written approval of 67 2/3% in Interest of the Private Limited
Partners and the General Partner, and (ii) with the prior written approval of
SBA.

     (d) If the Partnership fails to pay any Management Compensation provided
herein, for any reason, the unpaid amount shall continue to be due and payable,
or shall become due and payable, at the earliest date on which the payment of
such amount or any portion thereof could be made without violation of the SBIC
Act. Until paid, the unpaid amount shall accrue interest compounded on a monthly
basis at the highest prime rate reported in The Wall Street Journal, from time
to time, during the period of non-payment.

     (e) Management Compensation shall be reduced (but not below zero) by the
amount of any fees or other amounts paid to the General Partner or Investment
Adviser/Manager, as the case may be, which the SBIC Act requires to be deducted
from Management Compensation.

     The Partnership will not pay any Management Compensation with respect to
any fiscal year in excess of the amount of Management Compensation approved by
SBA.

Section 3.06. Payment of Management Compensation

     (a) The Management Compensation may be paid by the Partnership to the
General Partner or, at the General Partner’s direction, in whole or in part to
an Investment Adviser/Manager.

     (b) Management Compensation shall be paid in advance in four (4) quarterly
installments on the first business day of each quarter of each year. During the
initial five-year period described in Section 3.05 (a) above, Regulatory Capital
shall be calculated as of the start of business on the first day of each
quarter. For partial years (such as the final partial year of the Partnership),
Management Compensation shall be prorated based on the number of days in such
partial years.

Section 3.07 Partnership Expenses.

     (a) The General Partner (or an Investment Adviser/Manager) will pay:

12



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (i) the compensation of all professional and other employees of the
Partnership, the General Partner or an Investment Adviser/Manager who provide
services to the Partnership;

     (ii) the cost of providing support, management and general services to the
Partnership (other than the costs paid by the Partnership as provided in
Section 3.07(b)), including, without limitation:

     (A) office expenses,

     (B) travel,

     (C) business development,

     (D) office and equipment rental,

     (E) bookkeeping, and

     (F) the development, investigation and monitoring of investments; and

     (iii) all other expenses of the Partnership not authorized to be paid by
the Partnership under Section 3.07(b).

     (b) The Partnership will pay the following Partnership expenses:

     (i) all interest and expenses payable by the Partnership on any
indebtedness incurred by the Partnership;

     (ii) all amounts payable to SBA under the SBIC Act, and all amounts payable
in connection with any Leverage commitment and any Outstanding Leverage;

     (iii) taxes payable by the Partnership to Federal, state, local and other
governmental agencies;

     (iv) Management Compensation;

     (v) expenses incurred in the actual or proposed acquisition or disposition
of Assets, including without limitation, accounting fees, brokerage fees, legal
fees, transfer taxes and costs related to the registration or qualification for
sale of Assets;

     (vi) legal, insurance (including any insurance as contemplated in
Section 3.08 (m)), accounting and auditing expenses;

     (vii) all expenses incurred by the Partnership in connection with
commitments for or issuance of Leverage;

     (viii) fees or dues in connection with the membership of the Partnership in
any trade association for small business investment companies or related
enterprises; and

13



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (ix) fees and expenses incurred in connection with communication with the
Private Limited Partners such as printing and mailing costs, and costs
associated with periodic meetings of such Private Limited Partners.

     (c) All Partnership expenses paid by the Partnership will be made against
appropriate supporting documentation. The payment by the Partnership of
Partnership expenses will be due and payable as billed.

Section 3.08. Valuation of Assets.

     (a) The Partnership will adopt written guidelines for determining the value
of its Assets. Assets held by the Partnership will be valued by the General
Partner in a manner consistent with the Partnership’s written guidelines and the
SBIC Act. The Valuation Guidelines attached to this Agreement as Exhibit I are
the Partnership’s written guidelines for valuation.

     (b) To the extent that the SBA or the SBIC Act requires any Asset held by
the Partnership to be valued other than as provided in this Agreement, the
General Partner will value the Asset in such manner as it determines to be
consistent with the SBA or the SBIC Act.

     (c) Assets held by the Partnership will be valued at least annually (or
more often, as SBA may require), and will be valued at least semiannually (or
more often, as SBA may require) at any time that the Partnership has Outstanding
Leverage.

Section 3.09. Standard of Care.

     (a) No Designated Party will be liable to the Partnership or any Partner
for any action taken or omitted to be taken by it or any other Partner or other
person in good faith and in a manner it reasonably believed to be in or not
opposed to the best interests of the Partnership, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe its conduct
was unlawful.

     (b) Neither any Private Limited Partner, nor any member of any Partnership
committee or board who is not an Affiliate of the General Partner, will be
liable to the Partnership or any Partner as the result of any decision made in
good faith by the Private Limited Partner or member, in its capacity as such.

     (c) Any Designated Party, any Private Limited Partner and any member of a
Partnership committee or board, may consult with independent legal counsel
selected by it and will be fully protected, and will incur no liability to the
Partnership or any Partner, in acting or refraining to act in good faith in
reliance upon the opinion or advice of such counsel.

     (d) This Section does not constitute a modification, limitation or waiver
of Section 314(b) of the SBIC Act, or a waiver by SBA of any of its rights under
Section 314(b).

     (e) In addition to the standards of care stated in this Section, this
Agreement may also provide for additional (but not alternative) standards of
care that must also be met.

14



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Section 3.10. Indemnification.

     (a) The Partnership will indemnify and hold harmless, but only to the
extent of Assets Under Management (less any Outstanding Leverage not included as
a liability in the computation of Assets Under Management), any Designated
Party, from any and all Indemnifiable Costs which may be incurred by or asserted
against such person or entity, by reason of any action taken or omitted to be
taken on behalf of the Partnership and in furtherance of its interests.

     (b) The Partnership will indemnify and hold harmless, but only to the
extent of Assets Under Management (less any Outstanding Leverage not included as
a liability in the computation of Assets Under Management), the Private Limited
Partners, and members of any Partnership committee or board who are not
Affiliates of the General Partner or any Investment Adviser/Manager from any and
all Indemnifiable Costs which may be incurred by or asserted against such person
or entity, by any third party on account of any matter or transaction of the
Partnership, which matter or transaction occurred during the time that such
person has been a Private Limited Partner or member of any Partnership committee
or board.

     (c) The Partnership has power, in the discretion of the General Partner, to
agree to indemnify on the same terms and conditions applicable to persons
indemnified under Section 3.10(b), any person who is or was serving, under a
prior written request from the Partnership, as a consultant to, agent for or
representative of the Partnership as a director, manager, officer, employee,
agent of or consultant to another corporation, partnership, limited liability
company, joint venture, trust or other enterprise, against any liability
asserted against such person and incurred by the person in any such capacity, or
arising out of the person’s status as such.

     (d) No person may be entitled to claim any indemnity or reimbursement under
Section 3.10(a), (b) or (c) in respect of any Indemnifiable Cost that may be
incurred by such person which results from the failure of the person to act in
accordance with the provisions of this Agreement and the applicable standard of
care stated in Section 3.09. The termination of any action, suit or proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, will not, of itself, preclude a determination that such person
acted in accordance with the applicable standard of care stated in Section 3.09.

     (e) To the extent that a person claiming indemnification under
Section 3.10(a), (b) or (c) has been successful on the merits in defense of any
action, suit or proceeding referred to in Section 3.10(a), (b) or (c) or in
defense of any claim, issue or matter in any such action, suit or proceeding,
such person must be indemnified with respect to such matter as provided in such
Section. Except as provided in the foregoing sentence and as provided in
Section 3.10(h) with respect to advance payments, any indemnification under this
Section will be paid only upon determination that the person to be indemnified
has met the applicable standard of conduct stated in Section 3.09(a) or
Section 3.09(b).

     (f) A determination that a person to be indemnified under this Section has
met the applicable standard stated in Section 3.09(a) or Section 3.09(b) may be
made by (i) the General Partner, with respect to the indemnification of any
person other than a person claiming indemnification under Section 3.10(a),
(ii) a committee of the Partnership whose members are not affiliated with the
General Partner or any Investment Adviser/Manager with respect to

15



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

indemnification of any person indemnified under Section 3.10(a) or (iii) at the
election of the General Partner, independent legal counsel selected by the
General Partner, with respect to the indemnification of any person indemnified
under this Section, in a written opinion.

     (g) In making any determination with respect to indemnification under (f),
the General Partner, a committee of the Partnership whose members are not
affiliated with the General Partner or any Investment Adviser/Manager or
independent legal counsel, as the case may be, is authorized to make the
determination on the basis of its evaluation of the records of the General
Partner, the Partnership or any Investment Adviser/Manager to the Partnership
and of the statements of the party seeking indemnification with respect to the
matter in question and is not required to perform any independent investigation
in connection with any determination. Any party making any such determination is
authorized, however, in its sole discretion, to take such other actions
(including engaging counsel) as it deems advisable in making the determination.

     (h) Expenses incurred by any person in respect of any Indemnifiable Cost
may be paid by the Partnership before the final disposition of any such claim or
action upon receipt of an undertaking by or on behalf of such person to repay
such amount unless it is ultimately determined as provided in Section 3.10(e) or
(f) that the person is entitled to be indemnified by the Partnership as
authorized in this Section.

     (i) The rights provided by this Section will inure to the benefit of the
heirs, executors, administrators, successors, and assigns of each person
eligible for indemnification under this Agreement.

     (j) The rights to indemnification provided in this Section are the
exclusive rights of all Partners to indemnification by the Partnership. No
Partner may have any other rights to indemnification from the Partnership or
enter into, or make any claim under, any other agreement with the Partnership
(whether direct or indirect) providing for indemnification.

     (k) The Partnership may not enter into any agreement with any person
(including, without limitation, any Manager and/or Investment Adviser, Partner
or any person that is an employee, officer, director, partner or shareholder, or
an Affiliate, Associate or Control Person of any Partner) providing for
indemnification of any such person (i) except as provided for under this
Section, and (ii) unless such agreement provides for a determination with
respect to the indemnification as provided under Section 3.10(f).

     (l) The provisions of this Section do not apply to indemnification of any
person that is not at the expense (whether in whole or in part) of the
Partnership.

     (m) The Partnership may purchase and maintain insurance on its own behalf,
or on behalf of any person or entity, with respect to liabilities of the types
described in this Section. The Partnership may purchase such insurance
regardless of whether the person is acting in a capacity described in this
Section or whether the Partnership would have the power to indemnify the person
against such liability under the provisions of this Section.

16



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Section 3.11. Advisory Board.

     The advisory board (the “Advisory Board”) shall be comprised of five
(5) representatives, two (2) representatives designated by the Private Limited
Partners and three (3) representatives designated by the General Partner, and
shall review the business and affairs of the Partnership, including operational
issues, ongoing SBA compliance, assets acquired or sold by the Partnership,
management of portfolio investments and disposition, and prospective and ongoing
investments into portfolio companies (to ensure that such assets and investments
comply with the SBIC Act) (the “Partnership Matters”), on an “as needed” basis,
but no less than on an annual basis. The Advisory Board shall make
recommendations to the General Partner with respect to the Partnership Matters;
provided that, the Advisory Board shall have no authority to participate in the
investment or exit decisions of the General Partner or Investment
Adviser/Manager, or to act on behalf of the Partnership or to bind the
Partnership in any manner.

ARTICLE IV
SMALL BUSINESS INVESTMENT COMPANY MATTERS

Section 4.01. SBIC Act.

     The provisions of this Agreement must be interpreted to the fullest extent
possible in a manner consistent with the SBIC Act. If any provision of this
Agreement conflicts with any provision of the SBIC Act (including, without
limitation, any conflict with respect to the rights of SBA or the respective
Partners under this Agreement), the provisions of the SBIC Act will control.

Section 4.02. Consent or Approval of, and Notice to, SBA.

     (a) The requirements of the prior consent or approval of, and notice to,
SBA in this Agreement will be in effect at any time that the Partnership is
licensed as an SBIC or has Outstanding Leverage. These requirements will not be
in effect if the Partnership is not licensed as an SBIC and does not have any
Outstanding Leverage.

     (b) Except as provided in the SBIC Act, a consent or approval required to
be given by SBA under this Agreement will be deemed given and effective for
purposes of this Agreement only if the consent or approval is:

     (i) given by SBA in writing, and

     (ii) delivered by SBA to the party requesting the consent or approval in
the manner provided for notices to such party under Section 10.04.

Section 4.03 Provisions Required by the SBIC Act for Issuers of Debentures.

     (a) The provisions of 13 C.F.R. § 107.1810(i) are incorporated by reference
in this Agreement as if fully stated in this Agreement.

     (b) The Partnership and the Partners consent to the exercise by SBA of all
of the rights of SBA under 13 C.F.R. § 107.1810(i), and agree to take all
actions that SBA may require in accordance with 13 C.F.R. § 107.1810(i).

17



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (c) This Section will be in effect at any time that the Partnership has
outstanding Debentures, and will not be in effect at any time that the
Partnership does not have outstanding Debentures.

     (d) Nothing in this Section may be construed to limit the ability or
authority of SBA to exercise its regulatory authority over the Partnership as a
licensed small business investment company under the SBIC Act.

Section 4.04. Effective Date of Incorporated SBIC Act Provisions.

     (a) Any section of this Agreement which relates to Debentures issued by the
Partnership and incorporates or refers to the SBIC Act or any provision of the
SBIC Act (including, without limitation, 13 C.F.R. §§ 107.1810(i), 107.1820,
107.1830, and 107.1850) will, with respect to each Debenture, be deemed to refer
to the SBIC Act or such SBIC Act provision as in effect on the date on which the
Debenture was purchased from the Partnership.

     (b) Section 4.04(a) will not be construed to apply to:

     (i) the provisions of the SBIC Act which relate to the regulatory authority
of SBA under the SBIC Act over the Partnership as a licensed small business
investment company; or

     (ii) the rights of SBA under any other agreement between the Partnership
and SBA.

     (c) The parties acknowledge that references in this Agreement to the
provisions of the SBIC Act relating to SBA’s regulatory authority refer to the
provisions as in effect from time to time.

Section 4.05. SBA as Third Party Beneficiary.

     SBA will be deemed an express third party beneficiary of the provisions of
this Agreement to the extent of the rights of SBA under this Agreement and under
the Act. SBA will be entitled to enforce the provisions (including, without
limitation, the obligations of each Partner to make capital contributions to the
Partnership) for its benefit, as if SBA were a party to this Agreement.

Section 4.06. Interest of the General Partner After Withdrawal.

     If the General Partner withdraws as a general partner of the Partnership by
notice from SBA as provided in the SBIC Act or otherwise, then the entire
interest of the General Partner in the Partnership will be converted into an
interest as a Special Private Limited Partner on the terms provided in
Section 8.03(c).

18



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

ARTICLE V

PARTNERS’ CAPITAL CONTRIBUTIONS

Section 5.01. Capital Commitments.

     The Private Limited Partners and the General Partner commit to make capital
contributions to the Partnership in the amounts set forth beneath their
respective names on the signature pages of this Agreement (and its counterparts)
executed by each such Partner.

Section 5.02. Capital Contributions by Private Limited Partners.

     (a) All capital contributions to the Partnership by Private Limited
Partners must be in cash, except as provided in this Agreement and approved by
SBA.

     (b) Each Private Limited Partner will pay as its initial capital
contribution to the Partnership, an amount equal to the product of (i) 10% and
(ii) such Private Limited Partner’s Commitment. The initial capital contribution
will be made at the Initial Closing of the Partnership, or on such other date as
determined by the General Partner in its sole discretion. The General Partner
will give the Private Limited Partners written notice of the amount and due date
of the initial capital contribution. Such notice shall be given at least fifteen
(15) days before the date on which the initial capital contribution is due,
except that such notice may be waived by any Private Limited Partner.

     (c) After the date of the initial capital contribution(s), the Private
Limited Partners will pay the remaining balance of their respective Commitments
in such amounts and at such times as will be determined by the General Partner
in its sole discretion; provided, however, that if the Commitments of all
Partners (not including any Commitment of the SBA) as of the Final Admission
Date total Ten Million Dollars ($10,000,000) or less, then (i) the maximum
amount any Private Limited Partner shall be required to pay in the aggregate
during the first two (2) full fiscal years of the Partnership shall not exceed
the product of (x) $2,500,000 and (y) such Private Limited Partner’s Commitment
divided by the total Commitments of the Partners and (ii) during each of the
following three (3) full fiscal years of the Partnership shall not exceed
twenty-five percent (25%) of each such Partner’s respective Commitment during
each such following fiscal year. The General Partner will give the Private
Limited Partners notice before any such payment is due. Each such notice will be
given not less than fifteen (15) days before the payment to which such notice
relates is due, and will specify the date the payment will be due and the
percentage of the Private Limited Partners’ Commitments then due. Subject to
Section 5.02(d), the Private Limited Partners shall not be required to pay any
remaining unpaid balance of their Commitment after the end of the Commitment
Period.

     (d) Notwithstanding Section 5.02(c), from and after the last day of the
Commitment Period, the Private Limited Partners shall be required to pay any
remaining balance of their Commitments only to the extent that either (i) the
proceeds of such payments are to be used by the Partnership for the purposes of
paying Partnership expenses and purchasing securities that are issued by
entities that have previously issued securities to the Partnership; and
(ii) such payments are required to be made by SBA.

19



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Section 5.03. Capital Contributions by the General Partner.

     (a) All capital contributions to the Partnership by the General Partner
must be in cash, except as provided in this Agreement and approved by SBA.

     (b) The General Partner must pay its Commitment in installments at the same
times and in the same pro rata percentage amounts as the Private Limited
Partners.

     (c) If the Commitment of the General Partner is increased as a result of an
increase in the Commitments of the Private Limited Partners or the admission of
any Additional Private Limited Partner, the amount of the increased Commitment
of the General Partner will be payable by the General Partner in installments,
the first of which will be due upon the effectiveness of the increased
Commitments of the Private Limited Partners and each subsequent installment will
be due at the same times and in the same percentage amounts as the Private
Limited Partners.

Section 5.04. Additional Private Limited Partners and Increased Commitments.

     (a) From time to time after the date of this Agreement and on or before
December 31, 2005 (the “Final Admission Date”), the General Partner may admit
one or more new Private Limited Partners (the “Additional Private Limited
Partners”) or permit any Private Limited Partner to increase its Commitment;
provided that each Additional Private Limited Partner (and Private Limited
Partner increasing its Commitment) shall execute and deliver to the Partnership
a counterpart of this Agreement, or other written instrument, which sets forth:

     (i) the name and address of the Private Limited Partner,

     (ii) the Commitment of the Private Limited Partner, and

     (iii) in the case of an Additional Private Limited Partner, the agreement
of the Additional Private Limited Partner to be bound by the terms of this
Agreement.

     (b) Schedule A attached to this Agreement will be amended to reflect such
Additional Private Limited Partner’s name, address and Commitment (or the
increase in the Private Limited Partner’s Commitment, as the case may be).

     (c) Before the Private Limited Partners and the General Partner are
required to make additional Capital Contributions following the admission of an
Additional Private Limited Partner, each Additional Private Limited Partner that
is admitted to the Partnership or that increases its Commitment to the
Partnership after the date of the Initial Closing will be required to make a
Capital Contribution in an amount equal to the sum of each Capital Contribution
that the Additional Private Limited Partner would have made had the Additional
Private Limited Partner been a Private Limited Partner from the date of the
Initial Closing. In addition, each Additional Private Limited Partner shall be
required to pay to the Partnership an additional amount equal to the highest
prime rate per annum reported in The Wall Street Journal, from time to time, on
its pro rata share of each Capital Contribution described above from the date of
the Initial Closing and up to but excluding the date of the Additional Private
Limited Partner’s Capital Contribution under this Section 5.04 (the “Interest
Component”). The Interest Component will be an obligation of the Additional
Private Limited Partner that is in addition to its Commitment. The Capital

20



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Contribution made by such Additional Private Limited Partner (including the
Interest Component) may be distributed to the Private Limited Partners that
participated in the earlier Capital Contributions pro rata based upon their
relative shares of the total Capital Contributions made, and such distributions
may be redrawn by the Partnership as part of such Private Limited Partners’
respective Commitments. For purposes of this Section 5.04, a Private Limited
Partner that increases its Commitment shall be treated as an Additional Private
Limited Partner with respect to the amount by which its Commitment is increased.
For all purposes of calculations under this Agreement, the Interest Component
received by the Partnership from Additional Private Limited Partners and paid to
the Private Limited Partners pursuant to this Section 5.04 will not be treated
as received and distributed by the Partnership, but rather will be treated by
all Private Limited Partners and the Partnership as if such Interest Component
was paid by the Additional Private Limited Partners directly to the Private
Limited Partners receiving such Interest Component.

     (d) In the event that Additional Private Limited Partners are admitted to
the Partnership or the General Partner allows an existing Private Limited
Partner to increase its Commitment and in connection with such event a portion
of the capital previously contributed by the Private Limited Partners to the
Partnership is returned by the Partnership to the Private Limited Partners as
described in this Section 5.04, then such returned capital will be added back to
the unfunded Commitment of the Private Limited Partners and may be redrawn by
the Partnership as if it had not been contributed a first time.

     (e) Allocations of Net Profits and Net Losses attributable to periods
subsequent to the Initial Closing shall be adjusted by the General Partner as
necessary to cause, as quickly as possible under the Code, the respective
Capital Account Balances of the Private Limited Partners to have the same
balances that they would have had if all private Limited Partners had been
admitted to the Partnership and committed all of their Commitments at the
Initial Closing and made Capital Contributions with respect to such Commitments
as and when due under this Agreement.

Section 5.05 Conditions to the Commitments of the General Partner and the
Private Limited Partners.

     (a) Notwithstanding any provision in this Agreement to the contrary, on the
earlier of (i) the completion of the liquidation of the Partnership or (ii) one
year from the commencement of the liquidation, the General Partner and the
Private Limited Partners will be obligated to contribute any amount of their
respective Commitments not previously contributed to the Partnership, if and to
the extent that the other Assets of the Partnership have not been sufficient to
permit at that time the redemption of all Outstanding Leverage, the payment of
all amounts due with respect to the Outstanding Leverage as provided in the SBIC
Act, and the payment of all other amounts owed by the Partnership to SBA.

     (b) The provisions of this Section do not apply to the Commitment of any
Private Limited Partner whose obligation to make capital contributions has been
terminated or who has withdrawn from the Partnership, with the consent of SBA,
under a provision of this Article 5 or any agreement, release, settlement or
action under any provision of this Agreement. No Private Limited Partner or
General Partner has any right to delay, reduce or offset any obligation to

21



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

contribute capital to the Partnership called under this Section by reason of any
counterclaim or right to offset by the Partner or the Partnership against SBA.

Section 5.06 Termination of the Obligation to Contribute Capital.

     (a) Any Private Limited Partner may elect to terminate its obligation in
whole or in part to make a capital contribution required under this Agreement,
or, upon demand by the General Partner, will no longer be entitled to make such
capital contribution, if the Private Limited Partner or the General Partner
obtains an opinion of counsel as provided under Section 5.07 to the effect that
making such contribution would require the Private Limited Partner to withdraw
from the Partnership under Section 8.06 through Section 8.10.

     (b) Upon receipt by the General Partner of a notice and opinion as provided
under Section 5.07, unless cured within the period provided under Section 5.08,
the Commitment of the Private Limited Partner delivering the opinion will be
deemed to be reduced by the amount of such unfunded capital contribution and
this Agreement will be deemed amended to reflect a corresponding reduction of
aggregate Commitments to the Partnership.

Section 5.07 Notice and Opinion of Counsel.

     (a) A copy of any opinion of counsel issued as described in Section 5.06 or
Section 8.06 through Section 8.10 must be sent by the General Partner to SBA,
together with (i) the written notice of the election of the Private Limited
Partner or (ii) the written demand of the General Partner, to which the opinion
relates.

     (b) An opinion rendered to the Partnership as provided in Section 5.06 or
Section 8.06 through Section 8.10 will be deemed sufficient for the purposes of
those Sections only if the General Partner and SBA each approve (i) the counsel
rendering the opinion, and (ii) the form and substance of the opinion.

Section 5.08 Cure, Termination of Capital Contributions and Withdrawal.

     (a) Unless within ninety (90) days after the giving of written notice and
opinion of counsel, as provided in Section 5.06, the Private Limited Partner or
the Partnership eliminates the necessity for termination of the obligation of
the Private Limited Partner to make further capital contributions or for the
withdrawal of the Private Limited Partner from the Partnership in whole or in
part to the reasonable satisfaction of the Private Limited Partner and the
General Partner, the Private Limited Partner will withdraw from the Partnership
in whole or in part to the extent required, effective as of the end of the
ninety (90) day period.

     (b) Subject to the provisions of Section 5.10, in its discretion the
General Partner may waive all or any part of the ninety (90) day cure period and
cause such termination of capital contributions or withdrawal to be effective at
an earlier date as stated in the waiver.

     (c) Any distributions made to a Private Limited Partner with respect to
such Partner’s withdrawal under this Section will be subject to and made as
provided in Section 8.11.

22



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Section 5.09 Failure to Make Required Capital Contributions.

     The Partnership is entitled to enforce the obligations of each Partner to
make the contributions to capital specified in this Agreement. The Partnership
has all rights and remedies available at law or equity if any such contribution
is not so made.

Section 5.10 Notice and Consent of SBA with respect to Capital Contribution
Defaults.



  (a)   The Partnership must give SBA prompt written notice of any failure by a
Private Limited Partner to make any capital contribution to the Partnership
required under this Agreement when due, which failure continues beyond any
applicable grace period specified in this Agreement.

     (b) Unless SBA has given its prior consent or the provisions of subsection
(c) of this Section have become applicable, the Partnership will not (i) take
any action (including entering into any agreement (whether oral or written),
release or settlement with any Partner) which defers, reduces, or terminates the
obligations of the Partner to make contributions to the capital of the
Partnership, or (ii) commence any legal proceeding or arbitration, which seeks
any such deferral, reduction or termination of such obligation. Without the
consent of SBA (including SBA’s deemed consent under subsection (c) of this
Section) no such agreement, release, settlement or action taken will be
effective with respect to the Partnership or any Partner.

     (c) If the Partnership has given SBA at least thirty (30) days prior
written notice of any proposed legal proceeding, arbitration or other action
described under subsection (b) of this Section with respect to any default by a
Private Limited Partner in making any capital contribution to the Partnership,
and the Partnership has not received written notice from SBA that it objects to
the proposed action within the thirty (30) day period, then SBA will be deemed
to have consented to the proposed Partnership action.

     (d) Any notice given by the Partnership to SBA under this Section must:

     (i) be given by separate copies directed to each of the Investment Division
and the Office of the General Counsel of SBA;

     (ii) explicitly state in its caption or first sentence that the notice is
being given with respect to a specified default by a Private Limited Partner in
making a capital contribution to the Partnership and a proposed legal
proceeding, arbitration, agreement, release, settlement or other action with
respect to that default; and

     (iii) state the nature of the default, the identity of the defaulting
Private Limited Partner, and the nature and terms of the proposed legal
proceeding, arbitration, agreement, release, settlement or other action with
respect to that default.

(e) Any failure by the Partnership to comply with this Section 5.10 shall not
affect the obligations of the Private Limited Partners to make capital
contributions pursuant to the terms and conditions of this Agreement.

23



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Section 5.11. Partnership’s Remedies upon Contribution Defaults.

     (a) In the event that any Private Limited Partner fails to make a
contribution required under this Agreement within thirty (30) days after the
date such contribution is due, then the General Partner may, in its sole
discretion, elect:

     (i) To charge such Private Limited Partner interest at an annual rate equal
to fifteen percent (15%) on the amount due from the date such amount became due
until the earlier of (i) the date on which such payment is received by the
Partnership from such Private Limited Partner, or (ii) the date of any notice
given to such Private Limited Partner by the General Partner pursuant to
Section 5.11(b), or (iii) the date on which such payment is received by the
Partnership under Section 5.11(c); and/or

     (ii) to declare, but only with the consent of SBA given as provided in
Section 5.10, by notice to such Private Limited Partner, that:

     (A) such Private Limited Partner’s Commitment shall be deemed to be reduced
to an amount equal to such the amount of contributions of capital timely made by
such Private Limited Partner pursuant to this Agreement, and

     (B) upon such notice (i) such Private Limited Partner shall have no right
to make any capital contribution thereafter (including the contribution as to
which the default occurred and any contribution otherwise required to be made
thereafter pursuant to the terms of this Agreement) and (ii) this Agreement
shall be deemed amended to reflect such reduced Commitment.

     (iii) Any distributions to which such Private Limited Partner is entitled
shall be reduced by the amount of any interest charged pursuant to
Section 5.11(a)(i), and such interest shall be deemed to be income to the
Partnership.

     (b) In the event that any Private Limited Partner fails to make a
contribution required under this Agreement within thirty (30) days after notice
by the General Partner to such Private Limited Partner that it has failed to
make its contribution on the date such contribution was due, the General Partner
may in its sole discretion, but only with the consent of SBA given as provided
in Section 5.10, elect to: (x) declare, by notice of forfeiture (a “Forfeiture
Notice”) to such Private Limited Partner, that fifty percent (50%) of the
interest of such Private Limited Partner in the Partnership (including amounts
in its Capital Account as well as any interest in future profits, losses or
distributions of the Partnership) is forfeited, effective as of the date of such
Private Limited Partner’s failure to make such required contribution; and/or
(y) to declare by notice of default (“Default Notice”) to such Private Limited
Partner that such Private Limited Partner is in default.

     (i) As of the date any Forfeiture Notice is given to a Private Limited
Partner (A) such Private Limited Partner shall cease to be a Partner with
respect to such forfeited interest; provided, however, that such forfeited
Private Limited Partner shall cease to have any liability for the payment of the
forfeited percentage of any capital contributions due at such time or in the
future and (B) the forfeited percentage of such Private Limited Partner’s
Capital Account shall be held by the Partnership and reallocated among the
Capital Accounts of the Partners Private Limited Partners (other than such
forfeited Private

24



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Limited Partner) to be apportioned among such Private Limited Partners in
accordance with their respective aggregate capital contributions.

     (ii) If the General Partner so elects to declare by Default Notice that
such Private Limited Partner is in default (such Private Limited Partner being
hereinafter referred to as the “Optionor”), then the other Private Limited
Partners of the Partnership which are not in default (the “Optionees”) and the
General Partner shall have the right and option to acquire one hundred percent
(100%) of the Partnership interest, which shall include one hundred percent
(100%) of the Capital Account (the “Optioned Partnership Interest”) of the
Optionor on the following terms:

     (A) The General Partner shall give the Private Limited Partners notice
promptly after declaration of any such default. Such notice shall advise each
Optionee of the portion of the Optioned Partnership Interest available to it and
the price therefor. The portion available to each Optionee shall be that portion
of the Optioned Partnership Interest that bears the same ratio to the Optioned
Partnership Interest as each Optionee’s capital contributions to the Partnership
bears to the aggregate capital contributions to the Partnership, exclusive of
the capital contributions to the Partnership of the Optionor. The aggregate
price for the Optioned Partnership Interest shall be the assumption of the
unpaid Commitment obligation (both that portion then due and amounts due in the
future) of the Optionor (the “Option Price”). The Option Price for each Optionee
shall be prorated according to the portion of the Optioned Partnership Interest
purchased by each such Optionee so that the percentage of the unpaid Commitment
assumed by each Optionee is the same as the percentage of the Optioned
Partnership Interest purchased by such Optionee. The option granted hereunder
shall be exercisable by each Optionee in whole only at any time within thirty
(30) days of the date of the notice from the General Partner by the delivery to
the General Partner of (1) a notice of exercise of option, and (2) the capital
contribution due in accordance with clause (E)(1). The General Partner shall
forward the above notices of exercise of option received to the Optionor.

     (B) Should any Optionee not exercise its option within the period provided
in subsection (A), the General Partner, within fifteen (15) days of the end of
such period, shall notify the other Optionees who have previously exercised
their options in full, which Optionees shall have the right and option ratably
among them to acquire the portion of the Optioned Partnership Interest not so
acquired (the “Remaining Portion”) within fifteen (15) days of the date of the
notice specified in this subsection on the same terms as provided in subsection
(A).

     (C) The amount of the Remaining Portion not acquired by the Optionees
pursuant to subsection (B) may be acquired by the General Partner within fifteen
(15) days of the expiration of the period specified in subsection (B) on the
same terms as set forth in subsection (A).

     (D) The amount of the Remaining Portion not acquired by the Optionees and
the General Partner pursuant to subsection (C) may, if the General Partner

25



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

deems it in the best interest of the Partnership, be sold to any other persons
on terms not more favorable to such purchaser than the Optionees’ option (and
the General Partner may admit any such third party purchaser as a Private
Limited Partner, subject to the approval of SBA, if required under the SBIC
Act). Any consideration received by the Partnership for such amount of the
Optionor’s interest in the Partnership in excess of the Option Price therefor
shall be retained by the Partnership and allocated among the Partners’ Capital
Accounts in proportion to the respective Partners’ capital contributions.

     (E) Upon exercise of any option hereunder, such Optionee (or the General
Partner, if it has exercised its rights pursuant to subsection (C)) shall be
deemed to have assumed the portion of the Optionor’s unpaid Commitment that
constitutes the Option Price for the portion of the Optioned Partnership
Interest purchased by such Optionee, and shall be obligated (1) to contribute to
the Partnership the portion of the capital contribution then due from the
Optionor equal to the percentage of the Optioned Partnership Interest purchased
by such Optionee and (2) to pay the same percentage of any further contributions
which would have otherwise been due from such Optionor.

     (F) Upon the purchase by the General Partner of any portion of the Optioned
Partnership Interest in the Partnership pursuant to subsection (C), the General
Partner shall also become a Private Limited Partner to the extent of such
interest.

     (G) Upon the purchase of any portion of any Optioned Partnership Interest
by an Optionee, the General Partner or other person pursuant to this Section,
the Optionor shall have no further rights or obligations under this Agreement
with respect to such portion.

     (H) Upon the purchase of any portion of the Optioned Partnership Interest,
for purposes of computing such purchaser’s aggregate capital contributions, such
purchaser shall be deemed to have aggregate capital contributions (or the
aggregate capital contributions of any Optionee, shall be increased by an
amount) equal to the percentage of the defaulting Private Limited Partner’s
aggregate capital contribution which the purchased portion of the Optioned
Partnership Interest represents of the defaulting Private Limited Partner’s
entire Partnership interest, and the aggregate capital contributions of such
defaulting Private Limited Partner shall be reduced by a corresponding amount.

     (c) Withholding and Application of a Private Limited Partner’s
Distributions. No part of any distribution shall be paid to any Private Limited
Partner from which there is then due and owing to the Partnership, at the time
of such distribution, any amount required to be paid to the Partnership by such
Private Limited Partner. At the election of the General Partner, which it may
make in its sole discretion, the Partnership may either (i) apply all or part of
any such withheld distribution in satisfaction of the amount then due to the
Partnership from such Private Limited Partner or (ii) withhold such distribution
until all amounts then due are paid to the Partnership by such Private Limited
Partner. Upon payment of all amounts due to the Partnership (by application

26



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

of withheld distributions or otherwise), the General Partner shall distribute
any unapplied balance of any such withheld distribution to such Private Limited
Partner. No interest shall be payable on the amount of any distribution withheld
by the Partnership pursuant to this Section.

     (d) General Partner’s Option to Bring Action. The General Partner may bring
an action in any court of competent jurisdiction to collect any contributions
required under this Agreement with or without notice to the Private Limited
Partner failing to make such contributions and whether or not the General
Partner exercises any of the foregoing remedies.

     (e) Remedies. The remedies available to the Partnership under this
Section 5.11 are non-cumulative and non-exclusive. Subject to Section 5.10, and
as set forth in this Section 5.11, the General Partner may elect to exercise any
number of the remedies set forth herein. The General Partner shall not be
precluded from exercising any remedy contained herein by virtue of the General
Partner’s election to exercise or not to exercise any other remedy herein.

ARTICLE VI

ADJUSTMENT OF CAPITAL ACCOUNTS

Section 6.01. Establishment of Capital Accounts.

     There will be established on the books of the Partnership a Capital Account
for each Partner in accordance with the definitions and methods of allocation
prescribed in this Agreement.

Section 6.02. Time of Adjustment of Capital Accounts.

     Allocations will be made to the Capital Account of each Partner in
accordance with Section 6.03, as of the following dates:

     (a) the close of each Fiscal Year of the Partnership;

     (b) the Final Admission Date;

     (c) the day before the dissolution of the Partnership;

     (d) the date of a distribution;

     (e) such other dates of admission, if any, of any Additional Private
Limited Partner after the Initial Closing and prior to the Final Admission Date;
and

     (f) such other dates as this Agreement may provide.

Section 6.03. Adjustments to Capital Accounts.

     (a) As of the times stated in Section 6.02, allocations will be made to the
Capital Accounts of the Partners in the following order and amounts:

     (i) The amount of any capital contributions paid by each Partner during
such period will be credited to the Partner’s Capital Account; provided,
however, that any such

27



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

capital contribution will be credited to the Partner’s Capital Account on the
later of the date the capital contribution was due or the date on which the
capital contribution was actually received by the Partnership; provided that any
capital contributions made prior to the Final Admission Date will be credited to
the contributing Partner’s Capital Account as of the effective date of this
Agreement;

     (ii) The amount of any distributions made to each Partner during the period
will be debited against the Partner’s Capital Account;

     (iii) Net Profits for each Fiscal Year will be allocated to the Capital
Accounts of the Partners as follows:

     (A) First, Net Profits shall be allocated to Partners who have previously
been allocated Net Losses, until the cumulative Net Profits allocated under this
Section 6.03(a)(iii)(A) to each Partner equals the cumulative Net Losses
allocated to such Partner pursuant to Section 6.03(a)(iv) (or in proportion to
such Net Losses if the total amount to be allocated under this
Section 6.03(a)(iii)(A) is less than such Net Losses).

     (B) Second, Net Profits shall be allocated to each Private Limited Partner
as a Priority Return in an amount equal to [___] of the weighted average of such
Private Limited Partner’s Cumulative Capital Contribution (but not compounded)
over such Fiscal Year (the “Priority Return”). In the event a Private Limited
Partner’s Cumulative Capital Contribution is held by the Partnership for only a
portion of a Fiscal Year, the allocations made under this Section shall be
appropriately adjusted by the General Partner.

     (C) Third, Net Profits shall be allocated to Private Limited Partners to
the extent of any previously unallocated shortfall in the Priority Return of
such Private Limited Partners for any prior Fiscal Year.

     (D) Fourth, Net Profits shall be allocated to the General Partner as a
Priority Return in an amount equal to [___] of the amount allocated to the
Private Limited Partners in Section 6.03(a)(iii)(B), above.

     (E) Fifth, Net Profits shall be allocated to the General Partner to the
extent of any previously unallocated shortfall in the Priority Return of the
General Partner for any prior Fiscal Year.

     (F) Sixth, the balance of Net Profits, if any, for the Fiscal Year shall be
allocated [___] to the Private Limited Partners and [___] to the General
Partner. The allocation of such Net Profits among the Private Limited Partners
shall be in proportion to the weighted average of their respective Capital
Accounts during such Fiscal Year.

     (iv) Net Losses will be allocated:

28



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (A) first, to the General Partner and Private Limited Partners, to be
apportioned among them in accordance with their respective positive Capital
Accounts, but only to the extent such allocations do not create or increase a
deficit balance to a Partner’s Capital Account; and

     (B) second, to the General Partner and Private Limited Partners, to be
apportioned among them in accordance with their respective Commitments.

     (b) To the extent not otherwise accomplished by the provisions of
Section 6.03(a), including Section 6.03(a)(iii)(A), the Capital Accounts of the
Partners will be adjusted to affect any allocation of any item of income, gain,
loss, deduction or credit to a Partner required by the Code.

Section 6.04. Tax Matters.

     (a) If at the end of a Fiscal Year of the Partnership, a Private Limited
Partner unexpectedly receives an adjustment, allocation, or distribution
described in clauses (4), (5) and (6) of Treasury Regulation § 1.704-1(b)(2)(ii)
and that adjustment, allocation, or distribution reduces that Private Limited
Partner’s Capital Account below zero, then the Private Limited Partner will be
allocated all items of income and gain of the Partnership for that year and for
all subsequent fiscal years until the deficit balance has been eliminated as
provided in Treasury Regulation § 1.704-1(b)(2)(ii)(d), as quickly as possible.
If any such unexpected adjustment, allocation or distribution creates a deficit
balance in the Capital Accounts of more than one Private Limited Partner in any
fiscal year, all items of income and gain of the Partnership for the fiscal year
and all subsequent fiscal years will be allocated among all such Private Limited
Partners in proportion to their respective deficit balances until such negative
balances have been eliminated. If any allocation is made pursuant to this
paragraph, subsequent allocations shall be made (in a manner consistent with
this paragraph) to offset the effects of such prior allocation. This provision
is intended to qualify as a “qualified income offset” within the meaning of
Treasury Regulation § 1.704-1(b)(2)(ii)(d).

     (b) For Federal, state and local income tax purposes, each item of
Partnership income, credit, gain or loss will be allocated among the Partners as
provided in Section 6.03.

     (c) The General Partner has the power to make such allocations and to take
such actions necessary under the Code or other applicable law to effect and to
maintain the substantial economic effect of allocations made to the Partners
under Section 704(b) of the Code. All allocations made and other actions taken
by the General Partner under this paragraph will be consistent to the maximum
extent possible with the provisions of this Agreement.

     (d) The General Partner is the “tax matters partner,” as the term is used
in the Code.

     (e) The General Partner shall keep the Partners informed of all
administrative and judicial proceedings with respect to Partnership tax returns
or the adjustment of Partnership items. Any Partner who enters into a settlement
agreement with respect to Partnership items must promptly give the General
Partner notice of the settlement agreement and terms that relate to Partnership
items.

29



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (f) In the event of any admission of any Additional Private Limited Partner
or transfer by any Private Limited Partner of its Partnership interest, the
General Partner will allocate items of income, credit, gain or loss in
accordance with the Code and may make such elections under the Code as the
General Partner determines to be necessary or appropriate.

ARTICLE VII

DISTRIBUTIONS

Section 7.01. Distributions to Partners.

     (a) The Partnership may make distributions of cash and/or property, if any,
at such times as the SBIC Act permits and as are determined by the General
Partner in its sole discretion.

     (b) All distributions shall be made in the following order and amounts:

     (i) first, distributions with respect to any Fiscal Year shall be made to
each Partner in proportion to the amount of Net Profits for such Fiscal Year
allocated to such Partner’s Capital Account in accordance to
Section 6.03(a)(iii); and

     (ii) second, all other distributions shall be made to each Partner in
proportion to such Partner’s Capital Account.

     (c) The amounts of any distributions made pursuant to this Section 7.01
will be debited to the Partners’ Capital Accounts, as provided in
Section 6.03(a)(ii) and Section 6.02(d).

Section 7.02. Distributions of Non-cash Assets in Kind.

     (d) Subject to the provisions of the SBIC Act and the provisions of this
Section, the Partnership at any time may distribute Non-cash Assets in kind.

     (e) Any distribution of Non-cash Assets will be made pro rata among the
Partners (based upon the respective amounts which each Partner would be entitled
to receive if the distribution were made in cash) with respect to the
distribution of each Non-cash Asset.

     (f) Distributions of Non-cash Assets in kind before the dissolution of the
Partnership will be made only (i) if the Non-cash Assets are Distributable
Securities or (ii) with the prior approval of not less than fifty percent (50%)
in interest of the Private Limited Partners.

     (g) Subject to the SBIC Act, Non-cash Assets distributed in kind under this
Section 7.02 will be subject to such conditions and restrictions as are legally
required, including, without limitation, such conditions and restrictions
required to assure compliance by the Partners and/or the Partnership with the
aggregation rules and volume limitations under Rule 144 promulgated under the
Securities Act.

30



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Section 7.03. Distributions for Payment of Tax.

     (a) Subject to the SBIC Act, notwithstanding anything contained in this
Agreement to the contrary, the Private Limited Partners and the General Partner
will be entitled to receive cash distributions from the Partnership for any
Fiscal Year (after taking into account any other distributions received by the
Private Limited Partners with respect to that Fiscal Year) in amounts reasonably
calculated to be sufficient to enable the Private Limited Partners (and the
partners of the General Partner, if any) to discharge any Federal, state and
local income tax liability, excluding penalties, attributable to such Partners’
share of Net Profits of the Partnership for such Fiscal Year. Such distributions
will be debited to the Private Limited Partners’ Capital Accounts, as provided
in Section 6.03(a)(ii).

     (b) Subject to the SBIC Act, the Partnership will at all times be entitled
to make payments with respect to any Partner in amounts required to discharge
any legal obligation of the Partnership to withhold or make payments to any
governmental authority with respect to any Federal, state or local tax liability
of the Partner arising as a result of the Partner’s interest in the Partnership.
Each such payment will be debited to such Partner’s Capital Account, as provided
in Section 6.03(a)(ii).

Section 7.04. Distributions Violative of the Act Prohibited.

     Notwithstanding anything contained in this Agreement to the contrary, no
distribution may be made by the Partnership if and to the extent that such
distribution would violate Section 17-607 of the Act.

ARTICLE VIII
DISSOLUTION, LIQUIDATION, WINDING UP AND WITHDRAWAL

Section 8.01. Dissolution.

     (a) The Partnership will be dissolved upon the first to occur of the
following:

     (i) subject to Section 8.04 of this Agreement, an event of withdrawal (as
defined in Sections 17-101(3) and 17-402 of the Act) of the General Partner;

     (ii) the later of:

     (A) ten (10) years from the formation of the Partnership; or

     (B) two years after all Outstanding Leverage has matured; or

     (iii) the determination of the Partners to dissolve and terminate the
Partnership as provided in Section 8.01(c).

     (b) The Partnership will not dissolve upon the withdrawal, dissolution,
bankruptcy, death or adjudication of incompetence or insanity of any Private
Limited Partner.

31



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (c) Fifty percent (50%) or more in interest of the Private Limited Partners
may elect to dissolve the Partnership by giving notice to each Partner and SBA
of the election. Any notice of an election to dissolve the Partnership may only
be given:

     (i) on or after ten (10) years from the formation of the Partnership;

     (ii) if all Outstanding Leverage has been repaid or redeemed; and

     (iii) if all amounts due SBA, its agent or trustee have been paid.

Any election to dissolve the Partnership given under this Section 8.01(c) will
not be effective until the later of: (A) thirty (30) days from the date the
notice is given to all parties or (B) the effective date of dissolution stated
in the notice.

     (d) Fifty percent (50%) in interest of the Private Limited Partners and the
General Partner may elect to extend the term of the Partnership beyond the times
set forth in Section 8.01(a) and Section 8.01(c)(i) at any time within sixty
(60) days prior to such date(s). Such date(s) can be extended by any such
election for additional period(s) of up to one year, subject to a maximum
extension in the aggregate of two years.

Section 8.02. Winding Up.

     (a) Subject to the SBIC Act and Section 8.03, when the Partnership is
dissolved, the property and business of the Partnership will be liquidated by
the General Partner or if there is no General Partner or the General Partner is
unable to act, a person designated by the holders of fifty percent (50%) or more
in interest of the Private Limited Partners.

     (b) Within a reasonable period (and subject to the requirements of Treasury
Regulation §§ 1.704-1(b)(ii)(g) and 1.704-1(b)(2)(ii)(b)(2)) after the effective
date of dissolution of the Partnership, the affairs of the Partnership will be
wound up and the Partnership’s assets will be distributed as provided in the
SBIC Act and the Act.

Section 8.03. Withdrawal of the General Partner.

     (a) Except as provided in Section 4.03, the General Partner may not
withdraw as the general partner of the Partnership without the approval of
twenty five percent (25%) in interest of the Private Limited Partners.

     (b) To the extent required by the SBIC Act, no transfer of the interest of
the General Partner, or any portion of such interest, will be effective without
the consent of SBA.

     (c) Except as provided in Section 8.03(b), Section 10.01(b),
Section 10.01(d), or Section 10.01(f), any person who acquires the interest of
the General Partner, or any portion of such interest, in the Partnership, will
not be a General Partner but will become a special private limited partner (a
“Special Private Limited Partner”) upon such person’s written acceptance and
adoption of all the terms and provisions of this Agreement. Such person will
acquire no more than the interest of the General Partner in the Partnership as
it existed on the date of the transfer, but will not

32



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

be entitled to any priority given to the Private Limited Partners, their
successors and assigns, in respect of the interest. No such person will have any
right to participate in the management of the affairs of the Partnership or to
vote with the Private Limited Partners, and the interest acquired by such person
will be disregarded in determining whether any action has been taken by any
percentage of the limited partnership interests.

     (d) Upon an event of withdrawal of the General Partner without continuation
of the Partnership as provided in Section 8.04, the affairs of the Partnership
will be wound up in accordance with the provisions of Section 8.02.

Section 8.04. Continuation of the Partnership After the Withdrawal of the
General Partner.

     Upon the occurrence of an event of withdrawal (as defined in the Act) of
the General Partner, the Partnership will not be dissolved, if, within ninety
(90) days after the event of withdrawal, fifty percent (50%) or more in interest
of the Private Limited Partners agree in writing to continue the business of the
Partnership and to the appointment of one or more additional general partners
(subject to the approval of SBA), effective as of the date of withdrawal of the
General Partner.

Section 8.05. Withdrawals of Capital.

     Except as specifically provided in this Agreement, withdrawals by a Partner
of any amount of its Capital Account are not permitted.

Section 8.06. Withdrawal by ERISA Regulated Pension Plans.

     Notwithstanding any other provision of this Agreement, any Private Limited
Partner that is an “employee benefit plan” within the meaning of, and subject to
the provisions of, ERISA, may elect to withdraw from the Partnership in whole or
in part, or upon demand by the General Partner must withdraw from the
Partnership in whole or in part, if either such Private Limited Partner or the
General Partner obtains an opinion of counsel to the effect that, as a result of
ERISA, (i) the withdrawal of the Private Limited Partner from the Partnership to
such extent is required to enable the Private Limited Partner to avoid a
violation of, or breach of the fiduciary duties of any person under ERISA (other
than a breach of the fiduciary duties of any such person based upon the
investment strategy or performance of the Partnership) or any provision of the
Code related to ERISA or (ii) all or any portion of the Assets of the
Partnership (as opposed to the Private Limited Partner’s partnership interest)
constitute assets of the Private Limited Partner for purposes of ERISA and are
subject to the provisions of ERISA to substantially the same extent as if owned
directly by the Private Limited Partner.

Section 8.07. Withdrawal by Government Plans Complying with State and Local Law.

     Notwithstanding any other provision of this Agreement, any Private Limited
Partner that is a “government plan” within the meaning of ERISA may elect to
withdraw from the Partnership in whole or in part, or upon demand by the General
Partner must withdraw from the Partnership in whole or in part, if either such
Private Limited Partner or the General Partner obtains an opinion of counsel to
the effect that as a result of state statutes, regulations, case law,
administrative interpretations or similar authority applicable to the
“government plan”, the withdrawal of such

33



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Private Limited Partner from the Partnership to such extent is required to
enable the Private Limited Partner or the Partnership to avoid a violation
(other than a violation based upon the investment performance of the
Partnership) of the applicable state law.

Section 8.08. Withdrawal by Government Plans Complying with ERISA.

     Notwithstanding any other provision of this Agreement, any Private Limited
Partner that is a “government plan” within the meaning of ERISA may elect to
withdraw from the Partnership in whole or in part, if the “government plan”
obtains an opinion of counsel to the effect that, as a result of ERISA, (i) the
withdrawal of the “government plan” from the Partnership to such extent would be
required if it were an “employee benefit plan” within the meaning of, and
subject to the provisions of, ERISA, to enable the “government plan” to avoid a
violation of, or breach of the fiduciary duties of any person under ERISA (other
than a breach of the fiduciary duties of any such person based upon the
investment strategy or performance of the Partnership) or any provision of the
Code related to ERISA or (ii) all or any portion of the Assets of the
Partnership would constitute assets of the “government plan” for the purposes of
ERISA, if the “government plan” were an “employee benefit plan” within the
meaning of, and subject to the provisions of, ERISA and would be subject to the
provisions of ERISA to substantially the same extent as if owned directly by the
“government plan.”

Section 8.09. Withdrawal by Tax Exempt Private Limited Partners.

     Notwithstanding any other provision of this Agreement, any Private Limited
Partner that is exempt from taxation under Section 501(a) or 501(c)(3) of the
Code may elect to withdraw from the Partnership in whole or in part, if the
Private Limited Partner obtains an opinion of counsel to the effect that as a
result of applicable statutes, regulations, case law, administrative
interpretations or similar authority, the withdrawal of the Private Limited
Partner from the Partnership to such extent is required to enable the tax exempt
Private Limited Partner to avoid loss of its tax exempt status under Section
501(a) or 501(c)(3) of the Code.

Section 8.10. Withdrawal by Registered Investment Companies.

     Notwithstanding any other provision of this Agreement, any Private Limited
Partner that is an “investment company” subject to registration under the
Investment Company Act, may elect to withdraw from the Partnership in whole or
in part, or upon demand by the General Partner must withdraw from the
Partnership in whole or in part, if either such Private Limited Partner or the
General Partner obtains an opinion of counsel to the effect that, as a result of
the Investment Company Act, the withdrawal of the Private Limited Partner from
the Partnership to such extent is required to enable such Private Limited
Partner or the Partnership to avoid a violation of applicable provisions of the
Investment Company Act or the requirement that the Partnership register as an
investment company under the Investment Company Act.

Section 8.11. Distributions on Withdrawal.

     (a) Subject to the provisions of this Section, upon withdrawal under any
provision of this Agreement, a Private Limited Partner will have the rights to
distributions provided in the Act with respect to distributions to be made to
limited partners upon withdrawal from a limited partnership.

34



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (b) The Partnership will not make any distribution to any Partner in
connection with its withdrawal under any provision of this Agreement or the Act,
unless the distribution is permitted by the SBIC Act and SBA has given its
consent to such distribution before the distribution is made.

     (c) Except in the case of distributions made as permitted under subsection
(b), the right of any Partner to receive any distribution from the Partnership
as a result of such Partner’s withdrawal, including any right any Partner may
have as a creditor of the Partnership with respect to the amount of any such
distribution, is subordinate to any amount due to SBA by the Partnership.

ARTICLE IX
ACCOUNTS, REPORTS AND AUDITORS

Section 9.01. Books of Account.

     (a) The Partnership shall maintain books and records in accordance with the
provisions of the SBIC Act regarding financial accounts and reporting and,
except as otherwise provided in this Agreement, generally accepted accounting
principles.

     (b) The books and records of the Partnership shall be kept at the principal
place of business of the Partnership. Each Partner will have access, upon
reasonable notice and during regular business hours, to all books and records of
the Partnership for all proper purposes as a Partner of the Partnership. Each
Partner will have the right to receive copies of such books and records, subject
to payment of the reasonable costs of such copies.

     (c) The Partnership will not be required to disclose, however, any
confidential or proprietary information received by the Partnership in
connection with its investment operations, except for any disclosure to SBA
required by the SBIC Act.

Section 9.02 Audit and Report.

     (a) The financial statements of the Partnership must be audited and
certified as of the end of each fiscal year by a firm of independent certified
public accountants selected by the Partnership.

     (b) Within ninety (90) days from and after the end of each fiscal year, the
Partnership must prepare and mail to each Partner a report prepared in
accordance with the provisions of the SBIC Act regarding financial reporting,
setting forth as at the end of the fiscal year:

     (i) a balance sheet of the Partnership;

     (ii) a statement of operations for the year;

     (iii) a statement of cash flows;

     (iv) a statement of changes in partners’ capital, and such Partner’s
Closing Capital Account;

     (v) a statement of the Assets, valued as provided under this Agreement;

35



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (vi) the amount of such Partner’s share in the Partnership’s taxable income
or loss for the year, in sufficient detail to enable it to prepare its Federal,
state and other tax returns;

     (vii) any other information the General Partner, after consultation with
any Private Limited Partner requesting the same, deems necessary or appropriate;

     (viii) upon request by any Partner, such other information as is needed by
such Partner in order to enable it to file any of its tax returns; and

     (ix) such other information as any Partner may reasonably request for the
purpose of enabling it to comply with any reporting or filing requirements
imposed by any statute, rule, regulation or otherwise by any governmental agency
or authority.

The items set forth in clauses (i), (ii), (iii), (iv) and (v) will be certified
by the firm of independent certified public accountants selected by the
Partnership.

     (c) Within forty-five (45) days from and after the end of each of the first
three fiscal quarters of the Partnership, the Partnership will prepare and mail
to each Partner a report of the General Partner prepared in accordance with the
provisions of the SBIC Act regarding financial reporting setting forth the
information described in Section 9.02(b) (i), (ii), (iii) and (v), identifying
the securities held by the Partnership and stating the amount of each security
held and the cost and value thereof as determined under Section 3.08.

Section 9.03. Fiscal Year.

     The Fiscal Year of the Partnership will be a twelve-month year (except for
the first and last partial years, if any) ending on December 31 unless otherwise
required by Section 708(b) of the Code.

ARTICLE X
MISCELLANEOUS

Section 10.01. Assignability.

     (a) No Private Limited Partner may assign, pledge or otherwise grant a
security interest in its or his interest in the Partnership or in this
Agreement, except:

     (i) by operation of law;

     (ii) to a receiver or trustee in bankruptcy for that Partner; or

     (iii) with the prior written consent of the General Partner (which consent
may be withheld in the reasonable discretion of the General Partner).

     (b) No General Partner or Private Limited Partner may transfer any interest
of ten percent (10%) or more in the capital of the Partnership without the prior
approval of SBA.

36



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (c) The General Partner may not assign, pledge or otherwise grant a
security interest in its interest in the Partnership or in this Agreement,
except with the prior consent of SBA and the prior approval of fifty percent
(50%) or more in interest of the Private Limited Partners.

     (d) No transfer of any interest in the Partnership will be allowed if such
transfer or the actions to be taken in connection with that transfer would:

     (i) result in any violation of the SBIC Act;

     (ii) result in a violation of any law, rule or regulation by the
Partnership;

     (iii) cause the termination of the Partnership under Section 708(b) of the
Code, unless the Partnership first receives an opinion of tax counsel
satisfactory to the Partnership that such termination would have no adverse tax
impact on the Partnership or any non-transferring Partner;

     (iv) result in the transfer of a limited partnership interest with a cost
of less than $250,000 or cause the Partnership to be classified as a “publicly
traded partnership” within the meaning of Section 469(k)(2) of the Code or for
the purposes of Section 512(c)(2) of the Code;

     (v) result in a violation of the Securities Act or any applicable state
securities laws;

     (vi) require the Partnership to register as an investment company under the
Investment Company Act; or

     (vii) require the Partnership, the General Partner or the Investment
Adviser/Manager to register as an investment adviser under the Investment
Advisers Act or any applicable state laws.

     (e) If a natural person Private Limited Partner dies or become
incapacitated, his or her legal representative will, upon execution of a
counterpart of this Agreement, be substituted as a Private Limited Partner,
subject to all the terms and conditions of this Agreement.

     (f) Any transferee of any interest in the Partnership by a transfer in
compliance with this Section will become a substituted Partner under this
Agreement upon delivery and execution of a counterpart of this Agreement, will
have the same rights and responsibilities under this Agreement as its assignor
and will succeed to the Capital Account and balances thereof.

Section 10.02. Binding Agreement.

     Subject to the provisions of Section 10.01, this Agreement is binding upon,
and inures to the benefit of, the heir, successor, assign, executor,
administrator, committee, guardian, conservator or trustee of any Partner.

37



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Section 10.03. Gender.

     As used in this Agreement, masculine, feminine and neuter pronouns include
the masculine, feminine and neuter; and the singular includes the plural.

Section 10.04. Notices.

     (a) All notices under this Agreement must be in writing and may be given by
personal delivery, telex, telegram, private courier service or registered or
certified mail.

     (b) A notice is deemed to have been given:

     (i) by personal delivery, telex, telegram, or private courier service, as
of the day of delivery of the notice to the addressee; and

     (ii) by mail, as of the fifth (5th) day after the notice is mailed.

     (c) Notices must be sent to:

     (i) the Partnership, at the address of the General Partner in the
Certificate of Limited Partnership, or such other address or addresses as to
which the Partners have been given notice;

     (ii) the Private Limited Partners, at the addresses in Schedule A attached
to this Agreement (as Schedule A may be amended from time to time) or such other
addresses as to which the Partnership has been given notice; and

     (iii) SBA, at the address of the Investment Division of SBA and, if so
required under any Section of this Agreement, in duplicate at the address of the
Office of the General Counsel of SBA.

Section 10.05. Consents and Approvals.

     A consent or approval required to be given by any party under this
Agreement will be deemed given and effective for purposes of this Agreement only
if the consent or approval is:

     (i) given by such party in writing, and

     (ii) delivered by such party to the party requesting the consent or
approval in the manner provided for notices to such party under Section 10.04.

Section 10.06. Counterparts.

     This Agreement and any amendment to this Agreement may be executed in more
than one counterpart with the same effect as if the parties executed one
counterpart as of the day and year first above written on this Agreement or any
such amendment. To be effective, each separate counterpart must be executed by
the General Partner.

38



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Section 10.07. Amendments.

     (a) This Agreement may not be amended except by an instrument in writing
executed by the holders of fifty percent (50%) or more in interest of the
Private Limited Partners who have not withdrawn as of the effective date of that
amendment and the General Partner, and approved by SBA.

     (b) In addition to the requirements in Section 10.06 and Section 10.07(a),
any amendment that (i) increases the amount of a Private Limited Partner’s
Commitment requires that Partner’s consent, (ii) may cause a Private Limited
Partner to become liable as a general partner of the Partnership requires the
written consent of all Partners, or (iii) amends this Section, requires the
consent of all Partners.

     (c) Each Private Limited Partner consents to:

     (i) the admission of Additional Private Limited Partners and the increase
in any Private Limited Partner’s Commitment in accordance with Section 5.04;

     (ii) the transfer of a Partner’s interest in accordance with Section 10.01
and the admission of a substituted Partner under such transfer;

     (iii) any amendment of this Agreement or the Certificate of Limited
Partnership necessary to effect such transfer or admission; and

     (iv) any amendment of this Agreement or the Certificate of Limited
Partnership to comply with or conform to any amendments of applicable laws
governing the Partnership.

     (d) The General Partner must distribute to each Private Limited Partner and
SBA a copy of:

     (i) any Certificate of Amendment to the Certificate of Limited Partnership,
and

     (ii) any amendment to this Agreement.

     (e) Copies of any Certificate of Amendment to the Certificate of Limited
Partnership, and any amendment to this Agreement must be distributed in the same
manner as provided for notices in Section 10.04.

Section 10.08. Power of Attorney.

     (a) Each Private Limited Partner appoints the General Partner, and each
manager of the General Partner, as its true and lawful representative and
attorney-in-fact, in its name, place and stead, to make, execute, sign and file:

     (i) any amendments of this Agreement necessary to reflect:

     (A) the transfer of a Partner’s interest in accordance with Section 10.01;

39



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     (B) the admission of a substituted Private Limited Partner under
Section 10.01;

     (C) the admission of an Additional Private Limited Partner under
Section 5.04;

     (D) an amendment of this Agreement adopted by the Partners under
Section 10.07; and

     (ii) all instruments, documents and certificates which, from time to time,
may be required by the law of the United States of America, the State of
Delaware or any other state in which the Partnership determines to do business,
or any political subdivision or agency thereof, to execute, implement and
continue the valid and subsisting existence of the Partnership and in
conformance to the provisions of this Agreement.

     (b) The General Partner and its partners, as representatives and
attorneys-in-fact, do not have any rights, powers or authority to amend or
modify this Agreement when acting in such capacity, except as expressly provided
in this Agreement. This power of attorney is coupled with an interest and will
continue in full force and effect notwithstanding the subsequent death or
incapacity of such party.

Section 10.09. Applicable Law.

     This Agreement is governed by, and construed in accordance with, applicable
Federal laws and the laws of the State of Delaware.

Section 10.10. Severability.

     If any one or more of the provisions contained in this Agreement, or any
application of any such provision, is invalid, illegal, or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained in this Agreement and all other applications of any such provision
will not in any way be affected or impaired.

Section 10.11. Confidentiality

     The parties acknowledge that all information and documents exchanged and/or
received by any party hereto regarding the Partnership and/or the parties is of
a confidential nature (the “Confidential Information”). Each party covenants and
agrees, that it shall hold in strict confidence from and after the date hereof
all of the Confidential Information and shall not, at any time following the
date hereof, or except as otherwise provided herein, directly or indirectly,
divulge, disclose or make use of, for any purpose whatsoever, any of the
Confidential Information. The provisions of this Section shall not apply to any
information which, through no act or omission of the party so charged, is
already or becomes in the public domain, or which is required to be disclosed by
law or by order of a court. Each of the parties recognize that irreparable
damage would result from a breach of the covenant herein contained, and agrees
that the party so injured shall be entitled to injunctive and other equitable
relief in the event of such a breach.

40



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

Section 10.12. Entire Agreement.

     This Agreement, and all other written agreements executed by or on behalf
of the General Partner and/or the Private Limited Partners and executed or
approved by SBA, up to and including the date of this Agreement (such other
written agreements, collectively, the “SBA Agreements”), state the entire
understanding among the parties relating to the subject matter of this Agreement
and the SBA Agreements. Any and all prior conversations, correspondence,
memoranda or other writings are merged in, and replaced by this Agreement and
the SBA Agreements, and are without further effect on this Agreement and the SBA
Agreements. No promises, covenants, representations or warranties of any
character or nature other than those expressly stated in this Agreement and the
SBA Agreements have been made to induce any party to enter into this Agreement
or any SBA Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

41



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

     IN WITNESS WHEREOF, the parties to this Agreement have executed this
Agreement as of December 8, 2004.

                          General Partner:    
 
                        [ ________________________ ]    
 
               
 
      By:                                   Manager
 
                        Commitment Amount:    
 
                            [ ________________________ ]
 
                        Private Limited Partner:    
 
                        [ ________________________ ]             [
________________________ ]    
 
               
 
      By:                                   Name: [ ________________________ ] 
            Title: [ ________________________ ]
 
                        Commitment Amount:    
 
                            [ ________________________ ]
 
                        Address of Private Limited Partner:    
 
                        [ ________________________ ]             [
________________________ ]             [ ________________________ ]            
Attn: [ ________________________ ]    
 
                        Federal Tax I.D. Number: [ ____________________ ]    

1



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

                          Private Limited Partner:    
 
                        [ ________________________ ]    
 
               
 
      By:                                   Name: [ ________________________ ]
 
                        Commitment Amount:    
 
                            [ ________________________ ]
 
                        Address of Private Limited Partner:    
 
                             
 
                             
 
                             
 
                             

         
Federal Tax I.D. Number:
       
 
       

                          Private Limited Partner:    
 
                        [ ________________________ ]    
 
               
 
      By:                                   Name: [ ________________________ ]
 
                        Commitment Amount:    
 
                            [ ________________________ ]
 
                        Address of Private Limited Partner:    
 
                             
 
                             
 
                             
 
                             

         
Federal Tax I.D. Number:
       
 
       

2



--------------------------------------------------------------------------------



 



Confidential treatment requested by WQN, Inc.

                          Private Limited Partner:    
 
                        [ ________________________ ]    
 
               
 
      By:                                   Name: [ ________________________ ]  
          Title: [ ________________________ ]
 
                        Commitment Amount:    
 
                            [ ________________________ ]
 
                        Address of Private Limited Partner:    
 
                             
 
                             
 
                             
 
                             

         
Federal Tax I.D. Number:
       
 
       

3



--------------------------------------------------------------------------------



 



JOINDER AGREEMENT
OF
SEAVIEW MEZZANINE FUND LP

     The undersigned has received and reviewed a copy of the Limited Partnership
Agreement, dated as of December 8, 2004 (the “Agreement”), of SeaView Mezzanine
Fund LP, a Delaware limited partnership (the “Partnership”). In consideration of
the admission of the undersigned as a limited partner of the Partnership, the
undersigned hereby joins in the Agreement, the terms of which are incorporated
herein by reference, and hereby agrees to be bound by the terms of the Agreement
and to abide by all of its provisions. This Joinder Agreement is binding upon
the undersigned and the undersigned’s heirs, executors, personable
representatives, administrators, legal representatives, successors, and
permitted assigns, and is for the benefit of the Partnership and all of its
partners.

     IN WITNESS WHEREOF, this Joinder Agreement has been duly executed by the
undersigned on this 23rd day of June, 2005.

                  Investor:   WQN, Inc.                     

                  By:   /s/ B. Michael Adler         Name:   B. Michael Adler   
    Title:   CEO     

                By:   */s/ James F. Stone         James F. Stone,
attorney-in-fact             

9